  Case 1:18-mj-03744-AMS Document 2 Entered on FLSD Docket 12/10/2018 Page 1 of 1


                                            M IN UTE O RD ER                                               Page6
                              M agistrate Judge Andrea M .Sim onton
                        King BuildingCourtroom 10-6                               Date:12/7/2018 Time:2:00 p.m.
Defendant:TEVINLAING                          J#:17ïçl-fp: case#: $ -                          - > lmoa, n
AUsA:                         owsoxt-
                                    tq                    Attorney: F                                    Jr
Violation: FELONINPOSSESSIONOFAWEAPON                         Surr/ArrestDate:12/6/2018              Y0B 1992
Proceeding: InitialAppearance                                        CJA Appt:

Bond/PTDHeld:CYes CNo V RecommendedBond:
BondSetat:              k.
                         .-                                          Eo-signedby:
 IC
  '
  R surrenderand/ordonotbtainpassports/traveldocs                           Language:                  l)bl
     Reportto PTSas directed/or         x'saweek/month by                   Dis osition:         .
     phone:       x'saweek/month in person                                  ---                  j
 Nr SRearnvdicoems urinetestingbyPretrial                                         Fh W,                         t
     Treatmentasdeemednecessary                                             --*              9 tX DC-n
 Nr Refrain4rom excessiveuseofalcohol
 Nr Participatei
               nmentalhealthassessment&treatment                            -- Z V                              <'
 Nr Maintainorseekfull-timeemployment/education
 Nr Nocontactwithvictims/witnesses,exceptthroughcounsel
     No firearm s
 Nr Nottoencumberproperty
 Nr Maynotvisittransportationestablishments
     Home confinement/ElectronicM onitoring and/or
     Curfew              pm to              am ,paid by
     Allowances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 Nr Travelextendedto:                                                        yimefromtodayto             excluded
 RC Other:                                                                   fromspeedyTrialclock
NEXT COURT APPEARANCE    Date:              Time:           Judge:                          Place;
ReportRE Counsel:
PT BondHearing:                  l               Oœ
Prelim/Arraig orRemoval:                             /(                Ib
Statusconference RE:
()./$.F(. tl,
            -/1-
               .g             $
                              ' S.
                                 6               ' ' --2 Timeincourt:                          (A.a
                                                                                                  <w-w
                                     s/AndreaM .Simonton                                   MagistrateJudge
